Citation Nr: 1506030	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to June 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that, in part, assigned a noncompensable rating with the grant of service connection for bilateral hearing loss.  In January 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran has alleged, in several statements and at his December 2014 hearing, that his bilateral hearing loss prevents him from obtaining gainful employment.  Thus, the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought has been implicitly raised, and is part and parcel with the present increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Although cognizant that the Veteran is currently in receipt of a 100 percent rating for prostate cancer, the issue of TDIU based on the service-connected hearing loss disability is still part of the claim in appellate status under this fact pattern.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Initially, the Board notes that certain VA treatment records may remain outstanding.  The Veteran testified at his December 2014 hearing that he regularly receives treatment at both the White River Junction, Vermont and Orlando, Florida VA Medical Centers (MCs), as he lives in New Hampshire for part of the year and in Orlando for the remainder of the year.  However, the most recent records of VA treatment associated with the claims file are dated in April 2014.  Any additional records that are outstanding are constructively of record and must be secured.

With respect to the Veteran's claim of service connection, a VA examination was provided in April 2010.  However, the examiner indicated that he could not identify the etiology of the Veteran's respiratory disability without resorting to mere speculation, but did not provide any supporting rationale for that assertion.  The only other nexus opinion of record for the Veteran's respiratory disability also does not include any supporting rationale.  Therefore, a new examination is needed to secure an adequate etiological opinion.

The most recent VA examination in conjunction with the Veteran's increased rating claim was conducted in December 2010.  Thereafter, during his December 2014 hearing, the Veteran alleged that his hearing loss has worsened.  In addition, Social Security Administration (SSA) records indicate the Veteran's primary diagnosis for which he was awarded compensation is "deafness," which raises the issue of the current functional impairment caused by the service-connected hearing loss disability.  Therefore, a contemporaneous audiological examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA evaluations or treatment the Veteran has received for a respiratory disability or his bilateral hearing loss from either the White River Junction or Orlando VAMCs, dated since April 2014.

2.  After completing directive (1), arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of his respiratory disability.  Based on an examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner respond to the following:

a. Please identify, by medical diagnosis, each respiratory disability entity found.

b. For each disability diagnosed, please opine as to whether such is at least as likely as not (a 50 percent or better probability) related directly to the Veteran's military service or injuries therein.  The examiner should specifically address the Veteran's contentions that he has had continuous treatment and symptoms since discharge.

c. For each disability diagnosed, please also opine as to whether such is at least as likely as not (a 50 percent or better probability) related to exposure to herbicides during service in Vietnam.  For purposes of this examination, exposure to herbicide agents should be presumed.

All opinions must include a complete rationale.  

3.  After completing directive (1), arrange for the Veteran to be examined by an audiologist to determine the current severity of his bilateral hearing loss disability.  Based on an examination of the Veteran, a review of the entire record, and any tests or studies deemed necessary (specifically including pure tone threshold and Maryland CNC speech discrimination tests), the examiner must note all findings and features of the disability on appeal needed to apply the relevant rating criteria.  Specifically, the examiner should elicit from the Veteran a description of the impact of his hearing loss on his daily life and functioning.  

The examiner should also address the impact the hearing loss disability has on his employment.  

All opinions offered must include a complete rationale.

4.  The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




